Citation Nr: 1228021	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  99-11 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral pes planus.

2.  Entitlement to service connection for residuals of a right great toe injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to July 1978. 

These matters initially came to the Board of Veterans' Appeals (Board) from December 1998 and February 1999 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, denied service connection for pes planus; and declined to reopen a claim for service connection for residuals of a right great toe injury, on the basis that new and material evidence had not been received.  The Veteran timely appealed. 

In a July 2000 decision, the Board denied service connection for bilateral pes planus; and reopened the claim of service connection for residuals of a right great toe injury, but denied the claim on its merits. 

The Veteran appealed the July 2000 Board decision to the United States Court of Appeals for Veterans Claims (hereinafter, the Court).  In a February 2001 Order, the Court granted a Joint Motion for Remand (JMR), vacating the July 2000 Board decision and remanding the matter for additional proceedings.  In August 2001, the Board remanded the matters for further evidentiary and procedural development.  Subsequently, the matters were returned to the Board, and in November 2003, the Board denied each of the Veteran's claims.  The Veteran again appealed to the Court. 

In a July 2006 Order, the Court vacated the November 2003 Board decision, and remanded the matters to the Board for readjudication.  VA sought review by the Federal Circuit.  In December 2007, the Federal Circuit ordered that the Court review pre-decisional communications to determine whether differences between the notice given and that required affected the fundamental fairness of the adjudication.  In a March 2008 Memorandum Decision, the Court remanded the case to the Board for proper notice and readjudication.  Judgment was entered in April 2008.  Thereafter, the case was returned to the Board, consistent with the Court's judgment, and in November 2008, the Board remanded the matters for fulfillment of VA's duty to notify, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and for readjudication. 

In March 2010, the Board remanded the matters for additional development.  In December 2010, the Board denied the Veteran's claims.  The Veteran filed a timely appeal to the Court.  In a March 2012 Memorandum Decision, the Court set aside the Board decision and remanded the matters for further proceedings consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted, in March 2010 these matters were remanded to afford the Veteran a VA examination.  The Board directed that the Veteran be provided with a VA examination and instructed the examiner to address the following:  service treatment records; the March 2003 VA record noting opinion that feet may have been aggravated in service; the April 2003 VA examination report noting that congenital pes planus was unrelated to service; the July 2006 VA diagnosis of neuritis in the toe probably related to old injury; and, the April 2008 VA record indicating that osteoarthritis is to some extent a manifestation of wear and tear on the feet, some of which took place in service.  

In April 2010, the Veteran underwent a VA examination for purposes of clarifying whether his pre-existing pes planus increased in severity during service.  The claims folder was provided to the examiner for review and an examination was accomplished.  The examiner found that the Veteran had bilateral congenital rigid pes planus, as well as a left bunion with mild hallux valgus and contracture lesser toes; and that each of these conditions were part of the Veteran's congenital foot structure.  The examiner opined that the Veteran's less-than-three years of military service did not initiate any of the deformities.  The examiner also opined that it was unlikely that the Veteran's brief period of active service affected his feet beyond any discomfort experienced while marching and walking.  The examiner reasoned that the Veteran's pes planus was advanced, and it would not be unreasonable to assume that he had discomfort.  The examiner also opined that the Veteran would have discomfort, regardless of his active service; and opined that the Veteran's congenital pes planus with secondary changes of bunion hallux valgus and hammertoes were neither initiated nor significantly aggravated by active service.

Per the Court's March 2012 Memorandum Decision, the VA examination report was insufficient as the VA examiner failed to address the March 2003, April 2003, and April 2008 VA examination reports as instructed in the March 2010 Board Remand.  As detailed, the remand order directed that the medical examiner "address" the evidence, rather than merely review or consider it, which the examiner did not do.  Hilkert v. West, 12 Vet. App. 145, 149-50 (1999).  Second, the VA examiner failed to discuss whether arthritis was present in the Veteran's feet.  

Thus, Remand is necessary for an another opinion in compliance with the instructions in the March 2010 Board Remand.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the claims folder and a copy of this Remand to the April 2010 VA examiner for an addendum to the report to resolve the nature, extent, and etiology of the Veteran's foot disability.  If, and only if, the examiner deems it necessary, schedule the Veteran for another VA examination.

The examiner should respond to the following:

a)  Please state whether arthritis in the feet and/or neuritis is present.

b)  If arthritis in the feet and/or neuritis is found, the examiner should indicate whether it is at least as likely as not (a 50% or higher degree of probability) that it had its clinical onset in service or is otherwise related to active service.  

In formulating the opinion, the examiner should review, address, and discuss the following:

   * the service treatment records; 
   
* the March 2003 VA record noting opinion that feet may have been aggravated in service;

* the April 2003 VA examination report noting that congenital pes planus was unrelated to service; 

* the July 2006 VA diagnosis of neuritis in the toe probably related to old injury; and, 

* the April 2008 VA record indicating that osteoarthritis is to some extent a manifestation of wear and tear on the feet, some of which took place in service. 

All opinions and conclusions expressed must be supported by a complete rationale in a report.  

If the April 2010 VA examiner is unavailable, please refer the case to another examiner for the requested opinion, and another VA examination should be scheduled if deemed necessary for the examiner to offer an opinion.

2.  After completion of the above, the RO should review the expanded record and readjudicate the issues of entitlement to service connection for bilateral pes planus and residuals of a right great toe injury.  If either of the benefits sought are not granted in full, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


